Title: From John Quincy Adams to Abigail Smith Adams, 19 March 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother
					London 19. March 1817. 
				
				There have been a multitude of American Vessels, wind–bound at Liverpool near two months, several of which have Letters for you, and for my father, and which I suppose will nearly all arrive about the same time—In the interval there will be a wide chasm during which you will be without advices from us, as we have now been long without any from you—The present will go by Mr A. H. Everett, who after passing two or three days at Bruselles, found that a married American Secretary of Legation would be quite out of his Element there, and concluded to return immediately home—By Captain Tracy I have also sent your floor:cloth; the bill for which I enclose herewith, and the last Edinburgh and Quarterly Reviews, with the  joker-Basanistes for my father.We have not yet abandoned Little-Boston House, but have begun by taking a couple of chambers in Town, and keeping a few weeks longer that rural residence—I shall not finally leave it without casting lingering looks behind—My dear wife has been several weeks much indisposed, but is recovering and just able to go out—George is gone upon a visit with Mr Coles to Mr Birkbeck at Guilford—Perhaps you have seen Mr Birkbeck’s tour in France; and I hope you will see him—He is one of the most respectable and intelligent farmers in England; but he contemplates removing to the United States.The Newspapers will shew you that there is much party bustling in this Country, much distress and much popular discontent—The Government have curb-bitted and muzzled their Courser, and now they are burying their Spurs in his sides—He prances and curvets a little, but Shenstone says that what is commonly called Spirit in a Horse, is merely the effect of Fear—So it is with a Bull—at least with John Bull—He asks for Reform, and is proud to receive for answer the Suspension of the Habias Corpus.Faithfully yours.
				
					A.
				
				
			